Case 2:19-cv-07657-DSF-KS Document 20 Filed 06/01/20 Page 1 of 1 Page ID #:59
                                                                             JS-6



                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA


    Jin Lee,                            Case No. CV 19-07657-DSF (KSx)
         Plaintiff,

                      v.                JUDGMENT

    Young Jin Kim,
        Defendant.



      The Court having previously issued an Order to Show Cause re
   Dismissal for Lack of Prosecution and Plaintiff not having
   responded or shown a reason why the action should not be
   dismissed in its entirety for the failure of plaintiff to file a motion
   for default judgment as to defendant Young Jin Kim,
      IT IS ORDERED AND ADJUDGED that this action be
   dismissed.


    Date: June 1, 2020                  ___________________________
                                        Dale S. Fischer
                                        United States District Judge
